DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication fled on 12/14/2021.


 		Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 12/14/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method and devices for securely and privately generating a threshold vault address and distributed individual key shares reliant upon individually selected polynomial functions, without revealing the key shares and without ever reconstructing the private key. A digital asset stored at the threshold vault address may be used as an input to a transaction through generating a digital signature corresponding to the threshold vault address. Methods and devices are described for collaboratively generating the digital signature without reconstructing the private key or revealing individual key shares.
receiving, from at least a threshold number of the other nodes, respective second secrets, where each of the respective second secrets is a result of that other node's respective polynomial function for a first value associated with said first node; receiving, from at least the threshold number of the other nodes, elliptic curve point multiplications of the respective second secrets shared by the other nodes with any of the nodes; forming and storing a first private key share of the private key based on a sum of the respective second secrets received from the other nodes; and determining the public key corresponding to the private key based on a sum of the received elliptic curve point multiplications of the respective second secrets and using polynomial interpolation.


The closest prior art (Salami et al US 2017/0345011 ), discloses a blockchain network includes first, second, third computers and a server computer at first, second, third and fourth blockchain nodes, respectively. An initial state is processed with a service provider computer by entering a spot rate of a price of a first currency relative to a price of second currency on the blockchain. A trade entry is processed with the first market participant computer by entering contract terms for a contract. The first and second market participant computers process first and second trade affirmations by entering an affirmation of the contract terms. A mark to market is processed with the service provider computer by entering a mark to market rate. All the blockchain nodes validate a signature and contract value received from the service provider computer. A 

The closest prior art( Covaci et al 2021/0075610 ) discloses  allow for multiple parties to jointly generate or jointly agree upon the parameters for generation of a smart contract, such as a verification key. Execution of the smart contract may be performed by a third party, for example, a worker node on a blockchain network. Techniques described herein may be utilised as part of a protocol in which parties of a smart contract share powers of a secret in a manner that allows each party to determine an identical common reference string, agree on parameters for a smart contract agree and/or make proportionate contributions the smart contract, and combinations thereof. The smart contract may be published to a blockchain network (e.g., Bitcoin Cash). The protocol may be a zero-knowledge protocol.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1,13,21,34,40,41,42 and 43. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496